U.S. Department of Justice
Federal Bureau of Prisons
PROGRAM STATEMENT
OPI:
CPD/CSB
NUMBER: 5538.07
DATE:
December 10, 2015

Escorted Trips
/s/
Approved: Charles E. Samuels, Jr.
Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE
§570.40 Purpose and scope.
The Bureau of Prisons provides approved inmates with staff-escorted trips into
the community for such purposes as receiving medical treatment not otherwise
available, for visiting a critically-ill member of the inmate’s immediate family, or
for participating in program or work-related functions.
This Program Statement establishes procedures to be followed when considering an inmate for
an escorted trip and details the:
■ Guidelines for selecting escort staff.
■ Responsibilities of escort staff.
■ Instructions for using restraint equipment, including the Electronic Custody Control Belt, for
MAXIMUM custody inmates.
Escorted trips fall into two categories, medical and non-medical. The need or reason for an
escorted trip may arise unexpectedly (e.g., to visit a critically ill family member) or may be
planned in advance (e.g., to attend an educational function).
Federal regulations from 28 CFR are in this type.
Implementing instructions are in this type.

a. Summary of Changes
Policy Rescinded
P5538.06
Escorted Trips (08/29/2014)
Memorandum titled “Escorted Trips” (03/18/2011)
Memorandum titled “Custody Control Belts” (08/27/2010)
■ Added language to clarify staffing for OUT/COM custody inmates.
■ Added language to clarify weapons requirements.
■ Added language to clarify custody control belt requirements for Special Management Unit
(SMU) inmates.
b. Program Objectives. The expected results of this program are:
■ Escorted trips will be available for eligible inmates.
■ Escorted trips will be supervised by the correct number and type of employee.
■ Appropriate procedures, including those concerning restraint equipment, will be used during
all escorted trips.
■ The public will be protected from undue risk.
■ Application of an Electronic Custody Control Belt will be authorized only:
 For a MAXIMUM custody inmate who requires greater security than can be afforded
through conventional restraints.
 Where no medical condition precludes its use.
■ An Electronic Custody Control Belt will be applied only to prevent escape or serious bodily
harm and activated only for the purpose of controlling that inmate.
■ Lieutenants who apply the Electronic Custody Control Belt or escort an inmate wearing an
Electronic Custody Control Belt will be properly trained in its application, operation,
effectiveness, and follow-up requirements.
■ Every incident involving the activation of an Electronic Custody Control Belt will be
properly reviewed, documented, and reported.
■ Violations of escorted trips will be processed in accordance with regulations.
c. Pretrial/Holdover Procedures. Procedures in this Program Statement apply to pretrial and
holdover inmates.

P5538.07 12/10/2015

Federal Regulations from 28 CFR: this type.

Implementing instructions: this type.

2

2. MEDICAL ESCORTED TRIPS
§570.41 Medical escorted trips.
a. Medical escorted trips are intended to provide an inmate with medical
treatment not available within the institution. There are two types of medical
escorted trips.
(1) Emergency Medical Escorted Trip. An escorted trip occurring as the result of
an unexpected life-threatening medical situation requiring immediate medical
treatment not available at the institution. The required treatment may be on either
an in-patient or out-patient basis.
When the inmate’s custody level is not readily available at the time of the emergency medical
escorted trip, the inmate, for purposes of the escorted trip, is considered to have the highest
custody level housed at the institution, or will be escorted at the Warden’s discretion in
accordance with Section 8 of this Program Statement.
(2) Non-Emergency Medical Escorted Trip. A pre-planned escorted trip for the
purpose of providing an inmate with medical treatment ordinarily not available at
the institution. The required treatment may be on either an in-patient or outpatient basis.
In-patient. In-patient treatment occurs when the inmate is admitted to the outside medical
facility for care that extends beyond the day of admission.
Out-patient. Ordinarily, treatment is considered out-patient when the inmate departs and returns
to the institution on the same day (prior to midnight).
Emergency out-patient treatment may extend beyond midnight (e.g., left institution at 11:00 p.m.
and returned at 3:00 a.m.).
b. The Clinical Director or designee is responsible for determining whether a
medical escorted trip is appropriate.
See the Program Statement Patient Care for utilization review procedures.
c. Escorted Trip Procedures – Out-Patient Medical Treatment. A
recommendation for an inmate to receive a medical escorted trip is prepared by

P5538.07 12/10/2015

Federal Regulations from 28 CFR: this type.

Implementing instructions: this type.

3

medical staff, forwarded through the appropriate staff for screening and
clearance, and then submitted to the Warden for review. The Warden may
approve an inmate for an out-patient medical escorted trip.
Staff seeking approval complete an Escorted Trip Authorization (BP-A0502) and route it and the
Inmate’s Central File through:
■ The Case Management Coordinator (CMC) for screening and clearance.
■ The Special Investigative Supervisor/Special Investigative Agent (SIS/SIA), for identifying
any Security Threat Group (STG)/management interest group, etc., information.
■ The Captain for appropriate action.
■ The Unit Manager and the appropriate Associate Warden for review and recommendation.
In making a determination, staff consider the inmate’s suitability for the trip and the degree of
supervision necessary.
(1) Emergency Out-patient. Approval for an emergency out-patient escorted trip during nonduty hours may be provided by the Administrative Duty Officer (ADO) or, if the ADO is not
available, by the Lieutenant on duty.
In an emergency, the Shift Lieutenant may give approval verbally, with paperwork to follow.
The approving official during non-duty hours must notify the Warden immediately.
(2) Non-emergency Out-patient. Ordinarily, approval for a non-emergency out-patient
escorted trip is obtained during regular duty hours.
The ADO may approve during non-duty hours. Authority during non-duty hours may not be
delegated below ADO level.
An inmate with OUT or COMMUNITY custody may be approved, at the Warden’s discretion,
for a furlough to obtain local medical treatment not otherwise available at the institution. See the
Program Statement Inmate Furloughs for additional information.
(3) The Regional Director (or Regional Duty Officer if non-duty hours) must be notified of any
medical escorted trip for a MAXIMUM custody inmate. See Section 4 of this Program
Statement for additional information.
(4) Only the Regional Director may approve any deviation from MAXIMUM custody escort
guidelines.

P5538.07 12/10/2015

Federal Regulations from 28 CFR: this type.

Implementing instructions: this type.

4

d. Escorted Trip Procedures – In-Patient Medical Treatment. A recommendation
for an inmate to receive a medical escorted trip is prepared by medical staff,
forwarded through the appropriate staff for screening and clearance, and then
submitted to the Warden. The Warden may approve an inmate for an in-patient
medical escorted trip.
For non-emergency in-patient medical treatment, approval must be given prior to the inmate’s
transfer to a community medical facility using an Escorted Trip Authorization (BP-A0502).
(1) Transfer to Medical Facility. When treatment is expected to extend beyond the day of a
transfer, the inmate is considered transferred to the medical facility for in-patient care. The
Regional Health Systems Administrator (RHSA) must be notified, ordinarily by the institution
Health Services Administrator (HSA).
For a non-emergency medical escorted trip, notification should be before the transfer has
occurred. For an emergency medical escorted trip, notification may be after the transfer has
occurred. In all cases, the HSA notifies the RHSA of the inmate’s return to the institution.
(2) Emergency In-patient. The ADO may approve an emergency escorted trip for in-patient
medical treatment during non-duty hours; if the ADO is not available, the Shift Lieutenant may
approve it.
The approving official during non-duty hours notifies the Warden and, when applicable, the
ADO, as soon as possible.
(3) Non-emergency In-patient. Approval for a non-emergency escorted trip for in-patient
treatment may not be delegated below the level of Acting Warden (or ADO).
(4) In-patient Admission. If an escorted trip for medical purposes is expected to result in the
inmate being admitted to a community medical facility for in-patient treatment, these procedures
must be followed:
When applicable, the Captain (or, in the Captain’s absence, the Lieutenant) contacts the contract
guard service to arrange for custodial coverage.
Contract guard services will not be used with MAXIMUM custody inmates, as provided in
Section 4. If the inmate is in pretrial status, the U.S. Marshals Service must be contacted to
provide custodial coverage.

P5538.07 12/10/2015

Federal Regulations from 28 CFR: this type.

Implementing instructions: this type.

5

Correctional Systems staff produce the Transfer Receipt (BP-A0821) to establish an appropriate
chain of custody. When Correctional Systems staff are not available, the Lieutenant prepares a
temporary Transfer Receipt.
When the inmate returns, Correctional Systems staff complete the “Return of Service” section on
the transfer order.
The Captain develops post orders and log book procedures for correctional officers and contract
staff who provide coverage for inmates receiving in-patient care to follow.
The designated officers sign a statement that they understand the required procedures (Escort
Instructions, BP-A0939).
Escort officers maintain the post orders and log book procedures during the community
placement and return them to the institution upon completing the escorted medical trip. Contract
guard services must meet the requirements in the post orders and log book procedures.
When medical treatment is expected to extend beyond one day, only the Warden may approve
reduction in restraints below the minimum requirements. When restraints are reduced under
these procedures, the escort OIC, as well as the Operations Lieutenant, document the Warden’s
approval in their official logs.
(5) Regional Director Notification. The Regional Director (or Regional Duty Officer during
non-duty hours) is notified of any medical escorted trip for a MAXIMUM custody inmate. See
Section 4 of this Program Statement for additional information. The Regional Director has
approving authority for deviations from MAXIMUM custody escort guidelines.
(6) Charging Overtime. Only when an inmate is actually released from the institution can
overtime for his/her security be charged to the outside medical cost center (B325). The inmate
must be released for a visit to a medical consultant or a hospital visit under the SENTRY ARS
category of “Local Hosp,” or be released on transfer to a Medical Referral Center. These
procedures are necessary for any case in which the inmate is released from the institution, even if
only for a few hours. Institutions do not carry these temporary releases in out count status.
Any BOP staff receiving overtime pay must provide security for an inmate outside the institution
while the inmate is transferred from the institution to the consultant or hospital, or while he/she
is transported back to the institution. A staff member may be allowed two hours of outside
medical overtime to prepare for the detail.

P5538.07 12/10/2015

Federal Regulations from 28 CFR: this type.

Implementing instructions: this type.

6

Medical overtime may not be charged for security provided within the institution, except if a
staff member on duty and assigned to an inside post is the only qualified, available person for the
outside escort and must be replaced.
When overtime for a medical situation is credited to staff, a copy of the SENTRY report Inmate
History Inquiry, indicating the inmate’s name and number and the time the inmate was in the
release status of “Local Hosp,” or “Transfer” to a Medical Referral Center, is attached to the
Time and Attendance sheet.
3. NON-MEDICAL ESCORTED TRIPS
§570.42 Non-medical escorted trips.
a. Non-medical escorted trips allow an inmate to leave the institution under staff
escort for approved, non-medical reasons.
There are two types of non-medical escorted trips.
(1) Emergency Non-Medical Escorted Trip. An escorted trip for such purposes
as allowing an inmate to attend the funeral of, or to make a bedside visit to, a
member of an inmate’s immediate family. For purposes of this rule, immediate
family refers to mother, father, brother, sister, spouse, children, step-parents, and
foster parents.
(2) Non-Emergency, Non-Medical Escorted Trip. An escorted trip for such
purposes as allowing inmates to participate in program-related functions, such as
educational or religious activities, or in work-related functions.
b. Escorted Trip Procedures – Emergency Non-Medical Reasons. Unit staff are
to investigate, and determine, the merits of an escorted trip following a review of
the available information. This includes contacting those persons (e.g., attending
physician, hospital staff, funeral home staff, family members, U.S. Probation
Officer) who can contribute to a determination on whether an escorted trip should
be approved.
(1) The government assumes the salary expenses of escort staff for the first
eight hours of each day. All other expenses, including transportation costs, are

P5538.07 12/10/2015

Federal Regulations from 28 CFR: this type.

Implementing instructions: this type.

7

assumed by the inmate, the inmate’s family, or other appropriate source
approved by the Warden.
The necessary funds must be deposited to the inmate’s trust fund account prior
to the trip. Funds paid by the inmate for purposes of the escorted trip are then
drawn, payable to the Treasury of the United States. Unexpended funds are
returned to the inmate’s trust fund account following the completion of the trip.
Unit staff, in consultation with the Business Office, determine the escorted trip’s cost. The
inmate completes a BP-199, Request for Withdrawal of Inmate’s Personal Funds, payable to the
U.S. Treasury in the amount of the expenses he/she is to pay.
(2) A request for an inmate to receive an emergency non-medical escorted trip is
prepared by unit staff, forwarded through the appropriate staff for screening and
clearance, and then submitted to the Warden. Except as specified in §570.43, the
Warden may approve an inmate for an emergency non-medical escorted trip.
§570.43 refers to Section 4 of this Program Statement.
Unit staff, after obtaining the required information, route the Escorted Trip Authorization (BPA0502) and the Inmate Central File through the:
■
■
■
■

CMC for screening and clearance.
Captain for appropriate action.
SIA/SIS for identifying any STG/management interest group, etc., information.
Unit Manager and the Associate Warden for review and recommendation.

In making a determination, staff consider the inmate’s suitability for the trip and the degree of
supervision necessary.
The ADO may grant approval for an emergency non-medical escorted trip during non-duty
hours. This authority may not be further delegated.
c. Escorted Trip Procedures - Non-Emergency, Non-Medical Reasons. This type
of escorted trip is considered for an inmate who has been at the institution for at
least 90 days, and who is considered eligible for less secure housing and for
work details, under minimal supervision, outside the institution’s perimeter.

P5538.07 12/10/2015

Federal Regulations from 28 CFR: this type.

Implementing instructions: this type.

8

A recommendation for an inmate to receive an escorted trip for non-emergency,
non-medical reasons is prepared by the recommending staff, forwarded through
the appropriate staff for screening and clearance, and then submitted to the
Warden. Except as specified in §570.43, the Warden may approve an inmate for a
non-emergency, non-medical escorted trip.
§570.43 refers to Section 4 of this Program Statement.
Ordinarily, escorted trips for emergency non-medical cases are available only to inmates with
either OUT or COMMUNITY custody. The requesting department submits the Escorted Trip
Authorization (BP-A0502). For the review procedure, see Section 4 of this Program Statement.
Specific arrangements for inmate town drivers may be established locally.
Approval for a non-emergency, non-medical escorted trip may not be delegated below the level
of Acting Warden.
4. INMATES REQUIRING A HIGH DEGREE OF CONTROL AND SUPERVISION
§570.43 Inmates requiring a high degree of control and supervision.
Only the Regional Director may approve a non-medical escorted trip (either
emergency or non-emergency) for an inmate determined to require a high degree
of control and supervision.
The Regional Director’s approval authority may not be delegated below the level of Acting
Regional Director.
The phrase “a high degree of control and supervision” ordinarily refers to an inmate with
MAXIMUM custody or HIGH security.
The Regional Director may approve escorted trips for emergency and non-emergency, nonmedical reasons only upon receiving a favorable Warden’s recommendation and his/her
determination that the trip is warranted. In making this determination, all relevant information
(e.g., inmate’s sentence, time in custody, adjustment, and the nature of the request) must be
considered. The Regional Director maintains a written record, including reasons, for regional
approval.

P5538.07 12/10/2015

Federal Regulations from 28 CFR: this type.

Implementing instructions: this type.

9

The Regional Director’s prior approval is not necessary for an inmate requiring a high degree of
control and supervision to receive an emergency medical escorted trip. However, during nonduty hours, the Regional Director or Regional Duty Officer must be notified as soon as possible
of any medical escorted trip for a MAXIMUM custody inmate.
5. SUPERVISION AND RESTRAINT REQUIREMENTS
§570.44 Supervision and restraint requirements.
Inmates under escort will be within the constant and immediate visual
supervision of escorting staff at all times. Restraints may be applied to an inmate
going on an escorted trip, after considering the purpose of the escorted trip and
the degree of supervision required by the inmate.
Except for escorted trips for a medical emergency, an inmate going on an
escorted trip must agree in writing to the conditions of the escorted trip (for
example, agrees not to consume alcohol).
The escort Officer-in-Charge (OIC) may terminate an escorted trip (without contacting the
institution) in circumstances where staff, the public, or the inmate is at risk of immediate serious
injury or death, or the inmate is attempting to or has demonstrated the intent or means to escape.
Escort staff contact the institution (i.e., the Operations Lieutenant or Captain) for guidance prior
to terminating all other escorted trips. Any escorted trip that is terminated (by supervisor’s
instructions or by the escort OIC’s decision) requires a written memorandum by the staff
member canceling it. The memorandum is reviewed to determine if further action is needed
(training, alternative escort locations, procedure changes, etc.).
When it is necessary for a staff member to use a restroom, additional restraints must be applied
before he/she leaves the area; remaining staff continue constant visual supervision. The Escort
OIC will determine the amount of additional restraints required. Staff will leave the area only to
use the nearest restroom.
Institutions using escort staff with OUT or COMMUNITY custody inmates make prior
arrangements to address the security and supervision of the inmate, for when it is necessary for
staff to use the restroom.
An escorted trip merely extends the limits of an inmate’s confinement. Before a non-emergency
escorted trip, escort staff are given preparation time and are expected to read both this Program

P5538.07 12/10/2015

Federal Regulations from 28 CFR: this type.

Implementing instructions: this type.

10

Statement and Chapter 7 of the Program Statement Correctional Services Procedures Manual
and sign the Escort Instructions (BP-A0939). This form also establishes minimum requirements
on using restraints.
All non-medical escorted trips, such as bedside visits and funeral trips, require the use,
throughout the escorted trip, of at least the minimum restraints specified in the Escort
Instructions. No exceptions will be made.
Except for medical emergency trips, the inmate must sign the Conditions of Escorted Trip (BPA0938).
6. WITNESS SECURITY INMATES
Except for emergency medical escorted trips, prior authorization must be received from the
Inmate Monitoring Section (IMS), Central Office, for a witness security inmate to go on an
escorted trip.
In emergency medical situations, the inmate is transported to the nearest medical facility in
accordance with local procedures.
During normal working hours, the IMS must be notified as soon as possible by telephone. After
normal working hours, the IMS Duty Officer, located in the Central Office, will be notified.
Direct questions about this section to the institution’s CMC.
7. VIOLATION OF ESCORTED TRIP
§570.45 Violation of escorted trip.
a. Staff shall process as an escapee an inmate who absconds from an escorted
trip.
b. Staff may take disciplinary action against an inmate who fails to comply with
any of the conditions of the escorted trip.
8. SELECTION OF ESCORTS
The Captain, in consultation with the HSA, the Unit Manager, or others as appropriate, selects
the number of escorting staff.

P5538.07 12/10/2015

Federal Regulations from 28 CFR: this type.

Implementing instructions: this type.

11

The Captain indicates, on the approval form, the specific staff member (ordinarily with the
highest correctional services rank) who serves as Officer-In-Charge (OIC). Where staff are noncustody, the Captain indicates which staff member is the OIC. This person has decision-making
authority and responsibility on the trip.
Depending on the inmate’s custody and other conditions the Warden imposed, the requirements
outlined below apply. The designated staff, weapons, and restraint requirements for an escorted
trip remain in effect while the inmate is in in-patient status. This also applies to contract guard
services.
For MAXIMUM custody inmates, any deviation from the requirements listed requires the
Regional Director’s prior approval. In the event an IN-custody inmate is admitted to an outside
hospital and is medically incapacitated, and the need exists to reduce staffing, the Warden needs
to request, through the Regional Director, a waiver to policy from the Assistant Director,
Correctional Programs Division. Examples of such medical conditions include coma, paralysis,
mechanical ventilation, or incapacitation (inadequate strength or ability) that inhibit the inmate’s
ability to conduct activities of daily living on an independent basis.
Escorts who carry weapons must follow the requirements of Chapter 7, Firearms and Badges, of
the Program Statement Correctional Services Procedures Manual. Restraint requirements
must be per the Program Statement Correctional Services Manual.
Escort staff must be certified in Basic Prisoner Transportation (BPT) training.
An inmate who is pregnant, in labor, delivering her baby, or in post-delivery recuperation, or
who is being transported or housed in an outside medical facility for treating labor symptoms,
delivering her baby, or post-delivery recuperation, should not be placed in restraints unless there
are reasonable grounds to believe the inmate presents an immediate, serious threat of hurting
herself, staff, or others, or that she presents an immediate, credible risk of escape that cannot be
reasonably contained through other methods.
In preparation for the escorted trip, the Clinical Director (or designee) makes restraint
recommendations based on the inmate’s medical condition and pregnancy status. The Captain
makes recommendations based on security needs, and the Warden makes the final determination.
Restraints should not be used during active labor and delivery without approval of the Clinical
Director. In any case in which restraints are used, the type of restraints and factors supporting
the decision should be documented in the Escorted Trip Authorization (BP-A0502).
During unusual medical or life-threatening circumstances, the Warden, after consulting with the
Captain and the HSA, considers all factors concerning the type(s) of restraints that may be

P5538.07 12/10/2015

Federal Regulations from 28 CFR: this type.

Implementing instructions: this type.

12

necessary to meet the security needs for the inmate. An example includes transporting inmates
with fractured limbs or serious neck injuries. When similar factors are present, the Warden
balances the inmate’s security needs with his/her medical requirements.
The existence of unusual factors may cause the Warden or designee to:
■ Not use all required restraints.
■ Increase staff escorts.
■ Consider authorizing the use of a weapon, wheelchair, soft or vinyl restraints, chase vehicle,
etc.
If it is necessary to deviate from the norm, the Escorted Trip Authorization (BP-A0502), must
reflect factors used to support the decision.
a. MAXIMUM Custody. Contract guard services may not be used.
(1) Staffing. A minimum of three staff escorts are required for each inmate, with one staff
member holding the rank of at least GS-11 Lieutenant. In addition, there must be staff in a backup car (follow vehicle). It is recommended that two staff occupy the back-up car.
The staff-inmate ratio is maintained regardless of the number of inmates supervised. At least
one escort, in addition to the Lieutenant, must be a non-probationary staff member.
(2) Weapons. A minimum of two staff escorts must be armed. Staff in the follow vehicle must
also be armed. It is recommended that staff carry three fully loaded magazines of ammunition
with each weapon, in addition to the magazine in the weapon.
(3) Restraints. Handcuffs with the C&S handcuff cover, martin chains, padlock, and leg
restraints are used at all times.
See above for considerations when escorting pregnant inmates.
(4) Protective Vests. Staff members escorting MAXIMUM custody inmates must wear
protective vests (threat level III-A, at a minimum).
b. IN Custody. Contract guard services may be used for IN custody inmates who are
MINIMUM or LOW security levels. Contract guard services are not used for MEDIUM and
HIGH security inmates.

P5538.07 12/10/2015

Federal Regulations from 28 CFR: this type.

Implementing instructions: this type.

13

(1) Staffing. A minimum of two staff escorts is required for the first inmate, with one additional
staff member required for each additional inmate. The Warden may require an additional
number of escorts if he/she determines it is warranted. At least one staff escort must be nonprobationary.
(2) Weapons. The Warden determines if escorting staff will be armed. If weapons are
authorized, a minimum of two staff escort IN custody inmates, with at least one staff member
armed.
(3) Restraints. Handcuffs with martin chains will be used at all times. Additional restraint
equipment may be used at the escorting officers’ discretion. See above for considerations when
escorting pregnant inmates.
(4) Protective Vests. Staff members involved in escorting IN custody inmates wear protective
vests (threat level III-A at a minimum), when the escort requires weapons.
c. OUT Custody. Contract guard services may be used.
(1) Staffing. At least one staff member must be non-probationary. One staff member may
escort a maximum of five OUT custody inmates. In certain circumstances, additional staff may
be required to maintain constant visual supervision during the escort (e.g., medical appointments
requiring examinations in separate rooms).
(2) Weapons. No weapons are required.
(3) Restraints. Restraints may be used at the discretion of the escorting officer(s). See above
for considerations when escorting pregnant inmates.
d. COMMUNITY Custody. Contract guard services may be used.
(1) Staffing. At least one staff member must be non-probationary. One staff member may
escort a maximum of five COMMUNITY custody inmates. In certain circumstances, additional
staff may be required to maintain constant visual supervision during the escort (e.g., medical
appointments requiring examinations in separate rooms).
(2) Weapons. No weapons are required.
(3) Restraints. No restraints are required.

P5538.07 12/10/2015

Federal Regulations from 28 CFR: this type.

Implementing instructions: this type.

14

e. Other Considerations:
■ At least one staff member of the same sex as the inmate is assigned to escort inmates with
IN, OUT, COMMUNITY, or MAXIMUM custody.
■ Privately owned vehicles are not used for escorted trips.
■ Inmate movement from institution to institution by means other than a bus (e.g., van
movements), is conducted as outlined in this Program Statement. Staffing requirements for
an escorted trip apply to inmate movements.
9. AUTHORIZATION FOR USING A CUSTODY CONTROL BELT
Electronic Custody Control Belts (e.g., REACT, Band-it) are approved for use with MAXIMUM
custody inmates. Only the Warden of an ADMAX, High, or Administrative security level
institution or his/her designee may approve using an Electronic Custody Control Belt. The
approving official authorizes using the belt only after determining that an inmate requires greater
security than is afforded through conventional restraints and has no medical condition precluding
its use.
Electronic Custody Control Belts (e.g., REACT, Band-it) are approved for use with inmates
assigned a Special Management Unit (SMU) designation or housed at a SMU facility. Only the
Warden or his/her designee may approve using an Electronic Custody Control Belt for escorted
trip purposes. The approving official authorizes using the belt only after determining that an
inmate requires greater security than is afforded through conventional restraints and has no
medical condition precluding its use.
a. Use of Other Restraints. The custody control belt is not intended for use in lieu of
conventional restraints, but in addition to such restraints. Escorting staff may reduce minimum
restraint requirements only if the Warden has given specific prior approval.
While the custody control belt is intended to provide a less-than-lethal security option for highrisk escorts, in the interest of general safety, staff must follow the requirements on the use of
deadly force in Chapter 7, Firearms and Badges, of the Program Statement Correctional
Services Procedures Manual.
It is Bureau policy to use Electronic Custody Control Belts to prevent escapes or to prevent the
loss of life or grievous bodily harm.
(1) Escape Prevention. In an attempted escape, verbal orders to halt are first given to the
inmate wearing the belt. If the inmate fails to halt immediately, the belt is activated. If the

P5538.07 12/10/2015

Federal Regulations from 28 CFR: this type.

Implementing instructions: this type.

15

inmate has escaped and is out of view of the escorting officer, a verbal warning to halt is not
necessary.
This does not preclude, in certain circumstances, using deadly force, which may or may not be
used before activating the belt. See Chapter 7, Firearms and Badges, of the Program Statement
Correctional Services Procedures Manual.
(2) Preventing Loss of Life or Grievous Bodily Harm. Staff may use the custody control belt
when there is a reasonable belief that the inmate’s actions are likely to result in the loss of life or
grievous bodily harm to staff, inmates, or others.
The escort detail’s OIC must exercise sound judgment when making a decision to activate the
belt. Verbal orders are not required if the staff member reasonably believes a danger of death or
grievous bodily harm is imminent.
b. Authorized Official. The OIC of any escort detail when the Electronic Custody Control Belt
is used must be a GS-11 Lieutenant trained in its use.
Training encompasses either training by a vendor representative of the custody control belt or a
Bureau employee whom a vendor has certified to provide training. The Employee Services
Manager (ESM) documents training.
Only the escort detail’s OIC may carry and use the activating device for the belt. Only after
mandatory Electronic Custody Control Belt training may a GS-11 Lieutenant serve as the OIC,
or as a member of a team escorting an inmate approved to wear the belt.
Before applying the belt, the OIC completes the Electronic Custody Control Belt Documentation
(BP-A0599). The justification for the approval to use the belt must be documented in detail on
the Escorted Trip Authorization (BP-A0502).
10. USING A CUSTODY CONTROL BELT
a. Medical Staff Review. When medical staff review the Escorted Trip Authorization form, a
specific indication is made for each MAXIMUM custody or SMU inmate as to whether any
medical condition would preclude using a custody control belt. Disqualifying medical situations
include:
■ Pregnancy.
■ Heart disease.

P5538.07 12/10/2015

Federal Regulations from 28 CFR: this type.

Implementing instructions: this type.

16

■ Multiple sclerosis.
■ Muscular dystrophy.
■ Epilepsy.
Only a health services professional (Physician, Physician Assistant, or Nurse Practitioner) may
conduct this review, which includes a review of the Inmate’s Health Record and other
documentation at the institution.
b. Inmate Notification. Before applying the belt, the inmate is advised by the OIC that the belt
is going to be placed on him/her, and under what circumstances it can be activated. This is done
by allowing the inmate to read, or have read to him/her, the Inmate Notification of Electronic
Custody Control Belt Use (BP-A0600).
If possible, the inmate is given the opportunity to sign the form. However, if this is not possible
or if the inmate refuses, staff document this refusal on the form.
11. CUSTODY CONTROL BELT REPORTING REQUIREMENTS
If the custody control belt is activated while being worn by an inmate, the escort detail OIC
notifies the approving Warden or his/her designee as soon as possible.
a. Medical Examination. Medical staff examine the inmate as soon as possible after activation
of the belt and document the examination in the Inmate’s Health Record. Any injuries, bruises,
or marks on the inmate’s body are documented via photograph or videotape, which the Captain
must retain. When an examination may not be possible (e.g., lengthy escorted trip), escorting
staff go to a local medical facility for examination and possible treatment.
b. OIC Reports. The OIC submits both a written report and page 2 of the Electronic Custody
Control Belt Documentation (BP-A0599) to the Warden whenever the belt is activated while
worn by an inmate. Reports are submitted before the end of the OIC’s tour of duty.
c. Use of Force Reports. Per the Program Statement Use of Force and Application of
Restraints, both the Report of Incident (BP-A0583), and the After-Action Review Report – Use
of Force/Restraints/Chemical Agents/Non-Lethal Weapons (BP-A0586), are completed and
routed.
d. Reports to Regional and Central Office. The Warden submits a full written report of an
incident involving activation of the belt to the Regional Director within 24 hours. Copies are
sent to the Assistant Directors, Correctional Programs Division and Health Services Division.

P5538.07 12/10/2015

Federal Regulations from 28 CFR: this type.

Implementing instructions: this type.

17

12. CUSTODY CONTROL BELT TRAINING RESPONSIBILITIES
a. Electronic Custody Control Belt. The Correctional Services Administrator, Central Office,
in conjunction with the Management and Specialty Training Center, provides training regarding
the Electronic Custody Control Belt. This is also provided at each institution where the belt is
authorized.
The Warden at each ADMAX, High, SMU, and Administrative security level institution ensures
that only GS-11 Lieutenants who have been trained and certified on the Electronic Custody
Control Belt’s application, operation, effectiveness, and follow-up requirements are authorized to
apply it.
b. Escorted Trip. The Captain at each Bureau institution ensures that all staff escorts are
trained in accordance with this Program Statement.
13. PROGRAM REVIEW RESPONSIBILITIES
The Program Review Division and Correctional Services Branch review the Escorted Trip
Program. The Warden may select appropriate staff to conduct periodic internal reviews.
14. SENTRY RESPONSIBILITIES
Correctional Systems staff enter admission and release transactions. After normal duty hours, if
no Correctional Systems staff are available, Correctional Services staff complete these
transactions.
15. CONFIDENTIALITY
Except in unusual circumstances, inmates scheduled for an escorted trip may not be advised of
the:
■
■
■
■

Time.
Date.
Method of travel.
Destination.

P5538.07 12/10/2015

Federal Regulations from 28 CFR: this type.

Implementing instructions: this type.

18

16. INSTITUTION SUPPLEMENT
None. Should local facilities make any changes outside the required changes in the national
policy or establish any additional local procedures to implement the national policy, the local
Union may invoke to negotiate procedures or appropriate arrangements.
17. AGENCY ACA ACCREDITATION PROVISIONS
■ American Correctional Association Standards for Adult Correctional Institutions, 4th
Edition: 4-4189, 4-4190, 4190-1, 4199, 4-4204M, 4-4348, 4-4349, and 4-4445.
■ American Correctional Association Performance Based Standards for Adult Local Detention
Facilities, 4th Edition: 4-ALDF-1B-06, 4-ALDF-2B-02, 4-ALDF-2B-02-1, 4-ALDF-2B-04,
4-ALDF-2B-08M, 4-ALDF-4C-05, and 4-ALDF-4C-06.
REFERENCES
Program Statements
P5100.08
Inmate Security Designation and Custody Classification (9/12/06)
P5180.05
Central Inmate Monitoring System (12/31/07)
P5280.09
Inmate Furloughs (1/20/11)
P5500.11
Correctional Services Manual (3/31/15)
P5500.14
Correctional Services Procedures Manual (10/9/12)
P5540.07
Prisoner Transportation Manual (6/3/14)
P5566.06
Use of Force and Application of Restraints (11/30/05)
P6031.04
Patient Care (6/3/14)
P7331.04
Pretrial Inmates (1/31/03)
Federal Regulations
Rules cited in this Program Statement: 28 CFR 570.40 through 570.45.
BOP Forms
BP-199
BP-A0502
BP-A0583
BP-A0586
BP-A0599
BP-A0600
BP-A0821

Request for Withdrawal of Inmate’s Personal Funds
Escorted Trip Authorization
Report of Incident
After-Action Review Report – Use of Force/Restraints/Chemical Agents/NonLethal Weapons
Electronic Custody Control Belt Documentation
Inmate Notification of Electronic Custody Control Belt Use
Transfer Receipt

P5538.07 12/10/2015

Federal Regulations from 28 CFR: this type.

Implementing instructions: this type.

19

BP-A0938
BP-A0939

Conditions of Escorted Trip
Escort Instructions

Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program
are available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

P5538.07 12/10/2015

Federal Regulations from 28 CFR: this type.

Implementing instructions: this type.

20

